 

ATRICURE, INC.

2014 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, capitalized terms in this Option Agreement
shall have the same meanings ascribed to such terms in the AtriCure, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”).

I.     NOTICE OF STOCK OPTION GRANT

Name:     

Address:

﻿

You (the “Optionee”) have been granted an option to purchase Common Stock of the
Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:

Grant Number

 

Date of Grant

 

Exercise Price per Share

 

Total Number of Shares Granted

 

Total Exercise Price

 

Type of Option

Nonstatutory Stock Option

Expiration Date

 

﻿

A.     Vesting Schedule.

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

This Option vests and is exercisable as to one-third annually upon each of the
respective one, two, and three year anniversaries of the grant date.

﻿

B.     Termination Period.

This Option may only be exercised for three (3) months after Optionee ceases to
be a Service Provider.  Upon the death or Disability of Optionee, this Option
may only be exercised for twelve (12) months after Optionee ceases to be a
Service Provider.  In all cases, this Option will expire on the Expiration Date
set forth above.  

II.     AGREEMENT





--------------------------------------------------------------------------------

 

A.     Grant of Option.

The Administrator of the Plan hereby grants to the Optionee an Option to
purchase the number of Shares set forth in Part I of this Option Agreement, at
the exercise price per Share set forth in Part I of this Option Agreement (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference.  Subject to Section 13(b) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.

﻿

If designated in Part I of this Option Agreement as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code.  However, if this Option is intended to be an Incentive
Stock Option, to the extent that it (together with all prior Options granted to
the Optionee) exceeds the $100,000 rule of Code Section 422(d) it shall be
treated as a Nonstatutory Stock Option (“NSO”).

﻿

B.     Exercise of Option.

(1)     Term.  This Option is exercisable at any time prior to the Expiration
Date set forth above and in accordance with the Vesting Schedule set forth above
and the applicable provisions of the Plan and this Option Agreement.

(2)     Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be completed
by the Optionee and delivered to the Company.  The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares.  This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.  No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with Applicable Laws.  Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

C.     Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

(1)     cash;

(2)     check;

(3)     consideration received by the Company under a cashless exercise program
(if any) implemented by the Company in connection with the Plan; or

﻿



2

 

--------------------------------------------------------------------------------

 

(4)     surrender of other Shares, which in the case of Shares acquired from the
Company, (i) have been owned by the Optionee for more than six (6) months on the
date of surrender, and (ii) have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Exercised Shares.

D.     Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee.  The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

E.     Tax Obligations.

(1)     Withholding Taxes.  Optionee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Optionee)
for the satisfaction of all Federal, state, and local income and employment tax
withholding requirements applicable to the Option exercise.  Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver Shares if such withholding amounts are not delivered at the
time of exercise.

(2)     Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two (2) years after the Date of Grant, or (b) the date one
(1) year after the date of exercise, the Optionee shall immediately notify the
Company in writing of such disposition.  Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

F.     Entire Agreement; Governing Law.

The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee.  This Option Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Ohio.

G.     NO GUARANTEE OF CONTINUED SERVICE.

THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT



3

 

--------------------------------------------------------------------------------

 

AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND
SHALL NOT INTERFERE WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

[Remainder of page intentionally left blank.  Signature page follows.]

﻿





4

 

--------------------------------------------------------------------------------

 

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Option Agreement.  The
Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement.  The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  The Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

﻿

S

 

 

 

OPTIONEE:

 

ATRICURE, INC.

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

By:

 

Signature

 

Michael H. Carrel

﻿

 

President and Chief Executive Officer

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

 

By:

 

﻿

 

M. Andrew Wade

﻿

 

Senior Vice President and CFO

Residence Address

 

 

 

﻿

 

 

 

﻿

 

5

 

--------------------------------------------------------------------------------

 

﻿

EXHIBIT A

ATRICURE, INC.

2014 STOCK INCENTIVE PLAN

EXERCISE NOTICE

﻿

AtriCure, Inc.

7555 Innovation Way

Mason, Ohio 45040

Attention:  Chief Financial Officer

1.     Exercise of Option.  Effective as of today ____________________.
__________________, the undersigned (“Purchaser”) hereby elects to purchase
___________ shares (the “Shares”) of the Common Stock of AtriCure, Inc. (the
“Company”) under and pursuant to the Amended and Restated 2014 Stock Incentive
Plan (the “Plan”) and the Stock Option Agreement dated ____________________ (the
“Option Agreement”).  The purchase price for the Shares shall be $___________
per Share, as required by the Option Agreement.

2.     Delivery of Payment.  Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.

3.     Representations of Purchaser.  Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

4.     Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Exercised
Shares, notwithstanding the exercise of the Option.  The Shares so acquired
shall be issued to the Optionee as soon as practicable after exercise of the
Option.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date of issuance, except as provided in Section 8 of
the Plan.

5.     Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

6.     Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and



A-1

 

--------------------------------------------------------------------------------

 

supersede in their entirety all prior undertakings and agreements of the Company
and Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser.  This Exercise Notice is governed by the internal
substantive laws, but not the choice of law rules, of the State of Ohio.

﻿

 

 

 

﻿

 

 

Submitted by:

 

Accepted by:

﻿

 

 

PURCHASER:

 

ATRICURE, INC.

﻿

 

 

﻿

 

By:

Signature

 

 

﻿

 

 

﻿

 

 

Print Name

 

Title

﻿

 

 

Address:

 

Address:

﻿

 

7555 Innovation Way

﻿

 

Mason, Ohio 45040

﻿

 

 

﻿

 

 

﻿

 

Date Received

﻿

 

 

 

﻿



A-2

 

--------------------------------------------------------------------------------